DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanzillo et al (US 2017/0256870 - US 9,806,437) in view of Bandhu et al (US 2010/0105249)
With regard to claims 1,7 Scanzillo et al disclose electrical plug connector assembly (100) for mating with an electrical wiring device, the plug connector assembly comprising: a connector housing having a body portion (112)and a plug portion (114), wherein the body portion includes at least one wire opening and at least one electrical wire within the at least one wire (118) opening, and wherein the plug portion is configured to fit within an aperture in a rear face of a body of the electrical wiring device (10) and includes at least one electrical contact member disposed within at least one passageway of the plug portion, the at least one passageway being in communication with the at least one wire opening such that the at least one wire is electrically connected to the at least one electrical contact (Fig. 7)

Bandhu et al disclose at least one key (2721, 2722) extending from the plug portion of the connector housing configured to mate with at least one key way (132) associated with the aperture of the electrical wiring device; and at least one key way (143)in the plug portion of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the keying mechanism, as taught by Bandhu et al, to ensure a proper assembly of the connector assembly
With regard to claims 2, 8, Scanzillo et al -Bandhu et al disclose (Bandhu et al, Fig. 11) that the at least one key (2721) on the plug portion of the connector housing comprises a rib extending from the plug portion of the connector housing.
With regard to claims 3,9, Scanzillo et al -Bandhu et al disclose (Bandhu et al, Fig. 11) that the at least one key way in the plug portion of the connector housing comprises a groove in the plug portion of the connector housing.
With regard to claims 4,10, Scanzillo et al -Bandhu et al disclose (Scanzillo et al, Fig. 4,5) that at least one latch assembly (136) used to releasably latch the connector housing to the electrical wiring device.

With regard to claims 5,11, Scanzillo et al -Bandhu et al disclose (Scanzillo et al, Fig. 4,5) that the at least one latch assembly (136) comprises:

a latching arm operatively coupled to the connector housing; and a latch member extending from a first end of the latching arm and configured to engage the electrical wiring device.

With regard to claims 6,12, Scanzillo et al -Bandhu et al disclose (Scanzillo et al, Fig. 4,5; Bandhu et al, Fig. 11)) that the at least one latch assembly further comprises a deflecting member positioned adjacent a second end of the latching arm.


With regard to claim 14, Scanzillo et al -Bandhu et al disclose all of the limitations as applied to claims 2 and 8 above
With regard to claim 15, Scanzillo et al -Bandhu et al disclose all of the limitations as applied to claims 3 and 9 above
With regard to claim 17, Scanzillo et al -Bandhu et al disclose all of the limitations as applied to claims 6 and 12 above
With regard to claim 18, Scanzillo et al -Bandhu et al disclose all of the limitations as applied to claims 7 above
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/            Primary Examiner, Art Unit 2831                         2/24/21